Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      Response to Amendments
The amendment and response  filed on July 06, 2022, to  the Final Office Action dated May 19, 2022 has been entered.  Claims 1, 8-10, 12-14, and 16-20  are amended; Claims 4 and 15 have been cancelled. As a result, claims 1-3, 5-14, and 16-20 are currently pending and are allowable.                           
                                                                    Response to Arguments
Applicant’s arguments and amendments to the claims, see pages 9-13, filed July 06, 2022, with respect to the 35 U.S.C. § 103 rejection based on Cohen et al (US-20190391259-A1) and Kibayashi et al (US-20070008210-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-3, 5-14, and 16-20 has been withdrawn.
                                                                   Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
            Regarding claims 1-3 and 5-11, the art of record, especially Cohen and Kibayashi, does not disclose singularly or in combination a method to reduce the computational burden associated with object tracking using a radar system in a vehicle by performing the steps of: ” accessing a plurality of data points captured using a radar system of the vehicle, wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system; clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points; clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements, wherein the one or more first clusters and the one or more second clusters each include a plurality of the data points; comparing the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond, wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair, and wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points; associating the data points of each of the overlap clusters as an object in an environment of the vehicle, and removing one or more of the overlap clusters that have been previously identified based on a number of data points of the one or more of the overlap clusters being less than a threshold number of data points.” (cited with emphasis) in combination with the other limitations of independent claim 1.
  Regarding claims 12-14 and 16, the art of record, especially Cohen and Kibayashi, does not disclose singularly or in combination instructions that when executed causes one or more processors to perform operations to reduce the computational burden associated with object tracking using a radar system in a vehicle by: “accessing a plurality of data points captured using a radar system of  a vehicle, wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system; clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points; clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements, wherein the one or more first clusters and the one or more second clusters each include a plurality of the data points; comparing the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond, wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair, and wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points;  associating the data points of each of the overlap clusters as an object in an environment of the vehicle; and removing one or more of the overlap clusters that have been previously identified based on a number of data points of the one or more of the overlap clusters being less than a threshold number of data points “(cited with emphasis) in combination with the other limitations of independent claim 12.
  Regarding claims 17-20, the art of record, especially Cohen and Kibayashi, does not disclose singularly or in combination a system to reduce the computational burden associated with object tracking using a radar system in a vehicle by performing the actions of: “one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the computing system to perform operations comprising: accessing a plurality of data points captured using a radar system of a vehicle, wherein each data point is associated with at least three measurements comprising a Doppler measurement, a range measurement, and an azimuth measurement in reference to the radar system; clustering the plurality of data points into one or more first clusters based on a first pair of the three measurements associated with each of the data points; clustering the plurality of data points into one or more second clusters based on a second pair of the three measurements associated with each of the data points, the second pair being different from the first pair of the three measurements; comparing the one or more first clusters and the one or more second clusters to identify one or more overlap clusters that represent respective ones of the first clusters and the second clusters that correspond, wherein the one or more first clusters and the one or more second clusters each include a plurality of the data points, wherein comparing includes determining an intersection of data points between a particular first cluster of the first clusters and a particular second cluster of the second clusters using dimensions corresponding to the second pair, and wherein comparing includes determining a center of an overlap cluster of the overlap clusters by weighting data points of the overlap cluster according to a received signal strength indicator (RSSI) of the data points; associating the data points of each of the overlap clusters as an object m an environment of the vehicle, and  removing one or more of the overlap clusters that have been previously identified based on a number of data points of the one or more of the overlap clusters being less than a threshold number of data points” (cited with emphasis) in combination with the other limitations of independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661